—Judgment, Supreme Court, New York County (Francis Pecora, J.), entered March 10, 1989, which granted defendant Manhattan and Bronx Surface Transit Operating Authority’s motion for summary judgment dismissing the complaint, is unanimously affirmed, without costs.
Plaintiff, who was injured while disembarking from a bus owned and operated by the New York City Transit Authority *603(NYCTA) subsequently served a summons and complaint upon defendant Manhattan and Bronx Surface Transit Operating Authority (MABSTOA), which is a corporate and distinct legal entity apart from NYCTA. (Rosas v Manhattan & Bronx Surface Tr. Operating Auth., 109 AD2d 647.) Six years after the incident, MABSTOA moved to dismiss the complaint for failure to state a cause of action inasmuch as it did not own or operate the bus upon which plaintiff was injured and was not, therefore, a party. The IAS court properly granted the motion as no material triable issue of fact existed concerning the ownership and operation of the bus (see, Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966) and there is no basis for invoking the doctrine of reliance or equitable estoppel. (See, Rosas v Manhattan & Bronx Surface Tr. Operating Auth., supra; Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667.) Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Wallach, JJ.